Citation Nr: 1542084	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral shin splints.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran is service-connected for shin splints and is currently assigned a noncompensable rating.  "Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running. It may result from a specific injury, such as a tibial stress fracture.  The Veteran claims that his shin splints result in difficulty with running or fast-paced walking and, therefore, warrant a compensable rating.

In this regard, the Veteran is assigned a noncompensable rating under Diagnostic Code 5299-5262.  There is no diagnostic code specifically applicable to shin splints, so these disabilities are rated by analogy under 38 C.F.R. § 4.71a, DCs 5299-5262, applicable to impairment of the tibia and fibula.  38 C.F.R. § 4.20. 

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating. 

The Board notes that the examinations of record are either too general or focus solely on the Veteran's service-connected left knee disability so as to provide a complete disability picture with regard to his bilateral shin splints.  Moreover, none of the evidence of record specifically considers the Veteran's ankles or addresses whether his bilateral shin splints result in functional loss.  Thus, the Board finds that an additional VA examination is necessary to fully and fairly adjudicate the Veteran's claim for a compensable rating for bilateral shin splints.

Additionally, while on remand, updated VA treatment records dated from February 2015 to the present from the Central Alabama VA Healthcare System should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from February 2015 to the present from the Central Alabama VA Healthcare System.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination so as to determine the nature and severity of his bilateral shin splints.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral shin splints.  Any associated knee and/or ankle disability should be identified, as well as the severity of such.  The examiner should also identify whether the Veteran's bilateral shin splints result in any functional loss.  In this regard, he or she should consider the Veteran's lay statements that his bilateral shin splints result in difficulty with running or fast-paced walking.  Finally, the examiner should identify any functional effect such disability has on the Veteran's daily life and/or employment.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




